Citation Nr: 0833613	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  97-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a disability 
manifested by nausea.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico.

In January 2001, the Board remanded these matters to the RO 
via the AMC for due process considerations and to comply with 
the Veterans Claims Assistance Act.

In April 2006, the Board remanded the matter to the RO via 
the AMC, for due process considerations, to continue the 
appeal process for the claimed nausea, and to schedule the 
veteran VA psychiatric and medical examinations to determine 
the etiology and nature of his claimed nervous disorder, 
disability manifested by memory loss, and diabetes mellitus.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

Service connection for asthma was granted by the RO in a 
March 2005 rating decision.  An initial disability rating of 
10 percent was assigned.  The veteran submitted a Notice of 
Disagreement (NOD) regarding the initial rating but was not 
issued a Statement of the Case (SOC) by the RO.  The claim 
was remanded to address the veteran's appeal of the initial 
rating, and the RO complied by issuing a SSOC in January 
2008, denying an initial rating greater than 10 percent.

The January 2008 SSOC was returned for inadequate address.  A 
second copy was issued to the veteran in February 2008 and 
was not returned by the postal service.

No VA Form 9 (substantive appeal to the Board) was submitted 
within 60 days of the SSOC being reissued to the veteran.  
Because an appeal on this claim has not been perfected, the 
Board finds that the RO's decision is final.  This 
disability, however, will be taken into consideration when 
considering the TDIU claim.


FINDINGS OF FACT

1.  A disability manifested by memory loss or a nervous 
disorder was not incurred in, or caused by, service or any 
service-connected disability.

2.  Nausea was not incurred in or caused by service.

3.  Diabetes mellitus was not incurred in, or caused by 
service or any service-connected disability.

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by memory 
loss, a nervous disorder, nausea, and diabetes mellitus is 
not established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Disability manifested by memory loss and nervous disorder

VA and private medical records reflect findings of memory 
loss and psychiatric diagnoses including depression and 
anxiety.  A June 1996 private psychological evaluation 
indicated that the depression was secondary to the veteran's 
poor physical condition.  A January 2003 psychiatric summary 
report by Dr. "C." noted that the veteran's psychiatric 
symptoms were exacerbated by stress or pain, and that the 
veteran continued to have severe and continuous lumbar spine 
pain.  

The veteran is service-connected for a lumbar spine 
disability at an evaluation of 60 percent.

The Board's April 2006 remand requested a medical opinion 
regarding whether the nervous disorder and memory loss are 
due to or the result of the veteran's service-connected 
lumbar spine or asthma disabilities.  

The veteran was afforded a VA psychiatric examination in 
January 2007.  The examiner noted the veteran's treatment by 
VA and Dr. C. since 1993 for major depression, to include 
current anti-anxiety and anti-depressant medications.  The 
veteran noted that the medication "has been working".  The 
veteran reported moderate anxiety on a daily basis that 
started "a long time ago", as well as depressed mood on a 
daily basis with crying bouts that also began "a long time 
ago".  The veteran also reported irritability nearly every 
day.  The veteran claimed moderate forgetfulness on a daily 
basis, beginning in 1992.

Upon examination, the veteran was found to have hesitant 
speech and constricted affect.  Attention was intact, and 
thought process and content were unremarkable.  Remote, 
recent, and immediate memory were each found to be normal.

The examiner stated, "due to C & P timeliness requirements, 
the case is being returned to RO with a DEFERRED diagnosis 
until the neuropsychological battery is performed to evaluate 
for memory loss."  An appointment for neuropsychological 
screening was then set for March 2007.

The neuropsychological evaluation yielded the following 
conclusion: "Overall results are indicative of diminished 
effort, as per symptom-validity tests, possibly due to 
tiredness, emotional factors, or reduced interest in the 
process.  Therefore, results are unreliable and not helpful 
in clarifying the nature and cause of symptoms.  This does 
not mean that we are ruling out the presence of a cognitive 
process.  However, there is not sufficient information to 
form a diagnostic impression or make appropriate 
recommendations at present."

A VA medical opinion was issued in February 2008.  The 
examiner cited the conclusion from the March 2007 evaluation 
and stated, "I cannot resolve this issue without resort to 
mere speculation."

The Board has had the opportunity to review the results of 
these reports and finds that they provide evidence against 
these claims.  Simply stated, the Board finds that, on a 
factual basis, the veteran's "diminished effort" in testing 
was an effort to make his condition look worse than it is, or 
to attempt to create a problem (or create the impression of a 
problem) that does not exist, undermining his creditability 
with the Board.  This finding is consistent with the record 
as a whole, including the veteran's history of filing claims 
for disabilities that are not objectively confirmed, 
complaining of severe problems, but then failing to seek 
treatment for those problems, and other indications in the 
record.         

Creditability is a critical issue in this case, as many of 
the veteran's problems are highly subjective in nature. 

The examiners could not make diagnostic impression or make 
appropriate recommendations because of the veteran's efforts.  
Based on this finding, an additional evaluation is not 
warranted.  If the veteran's statements to VA examiners are 
not credible, we can not expect the result of these 
examinations to provide probative evidence on the issues 
before the Board at this time. 

The veteran's last visit with Dr. C. was in April 2008.  The 
diagnoses included major depression from moderate to severe, 
recurrent with psychotic traits; post-traumatic stress 
disorder; and pain disorder.  There was no diagnosis for a 
nervous disorder or a disability manifested by memory loss.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Overall, the evidence does not 
clearly show either current disability.  

Based on a review of the veteran's statements and the medical 
evidence as a whole, the Board finds that medical records and 
the veteran's own non credible statements, the Board finds 
that the veteran does not have these disabilities. 

The second requirement for secondary service connection is 
evidence of a medical nexus between the current disability 
and any service-connected disability.  As there is no medical 
evidence relating either a memory loss or nervous disorder to 
the veteran's service-connected lumbar spine disability or 
asthma, the medical nexus requirement cannot be fulfilled.  

In summary, the medical evidence of record does not support 
the contention that the veteran's claimed memory loss or 
nervous disorder could be connected to service or any 
service-connected disability.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a disability manifested by memory loss and service connection 
for a nervous disorder.  The Board finds that the post-
service medical records providing evidence against these 
claims, outweighing the veteran's statements, which are found 
to be of low probative value. 




3.  Disability manifested by nausea

The veteran was denied service connection for this claim, yet 
the issue stopped appearing on documents issued by the RO or 
the veteran's representative following a June 2000 
supplemental statement of the case (SSOC).  As no records 
pertinent to this claim were indicated, another SSOC was not 
required.  There was no indication that the claim was to be 
withdrawn.  The Board remanded the issue in its April 2006 
decision to be readjudicated by the RO.

A review of the veteran's medical records, both private and 
through VA outpatient services, reveals no confirmed 
diagnosis for this disability.  Once again, the veteran 
claims a disability in which there is no objective 
verification, not only undermining this claim, but all of his 
claims before the Board.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Overall, the evidence does not 
show a current disability manifested by nausea.  

Because there is no diagnosis of this disability, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a disability manifested by nausea.  

4.  Diabetes mellitus

VA medical records from January 1994 indicate that the 
veteran had a history of treatment for bronchial asthma.  At 
that time, he was found to have steroid-induced hypoglycemia.  
Later VA medical records from March 1994 include an initial 
diagnosis of diabetes mellitus.  The RO granted service 
connection for asthma in its March 2005 rating decision.

The Board remand this issue in April 2006 in order to obtain 
a medical opinion regarding the nature and etiology of the 
veteran's diabetes mellitus, including whether the disease is 
proximately due to, the result of, or aggravated by the 
service-connected lumbar spine or asthma disabilities.

The veteran was afforded a VA medical examination in January 
2007.  The examiner noted the veteran's current treatment as 
consisting of both insulin (more than once daily) and oral 
medication, as well as a restricted diet.  The examiner 
diagnosed type 2 diabetes.

The examiner opined that "diabetes mellitus, asthma, and 
intervertebral disk syndrome are different medical entities 
with different pathophysiological mechanisms, not 
etiologically related between them.  So, after reviewed all 
available evidence and medical literature, it is our opinion 
that veteran's diabetes mellitus is not at least as likely as 
not, proximately due to, nor the result, nor aggravated by, 
his service-connected lumbar spine nor asthma disabilities, 
to include medications taken for them."

The Board finds that the VA examiner's opinion is entitled to 
great weight, as it takes into account all of the medical 
evidence and clearly delineates the disabilities from one 
another, providing evidence against this claim.

In summary, the medical evidence of record does not support 
the contention that the veteran's diabetes mellitus could be 
connected to service or any service-connected disability and, 
in fact, provides evidence against such findings.  Based on 
the above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus.  

6.  TDIU

In the Board's April 2006 decision, appellate consideration 
of the issue of TDIU was deferred pending the completion of 
procedural actions by the RO for several claims by the 
veteran.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
a lumbar spine disability at an evaluation of 60 percent, and 
for asthma at an evaluation of 10 percent, for a combined 
evaluation (based on the rating  table) of 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a total 
disability rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 percent combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, supra.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "marginal employment shall 
not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment".  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable. 38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

The veteran's basic eligibility for individual 
unemployability has been established, as he does have at 
least one disability rated 60 percent.  However, the evidence 
must also show that the veteran's service-connected 
disabilities are of such severity that he is unable to secure 
and maintain substantially gainful employment.

As for the veteran's work history, his medical records 
indicate that he retired in 1992.  During the January 2007 VA 
medical examination, the veteran reported that he retired due 
to a medical problem (asthma) and a psychiatric problem 
(major depression).  This report is consistent with the VA 
examinations conducted in February 2004 and with the medical 
evidence, overall, providing evidence against this claim as 
the veteran is not service connected for one of these two 
problems. 

The evidence does not show that the veteran is unable to 
obtain or maintain substantially gainful employment due to 
his service-connected disabilities.  Indeed, the veteran 
cited his service-connected asthma as his medical reason for 
retiring.  However, the asthma is currently evaluated as 10 
percent disabling, which cannot stand alone as a basis for 
granting individual unemployability.  There is no basis to 
grant a higher evaluation for this disability, as the post-
service medical records clearly indicates objective evidence 
of a mild or minimal problem associated with this disorder.  

In this regard, the Board has found that based on the 
veteran's statements, a factual finding of an acquired 
psychiatric disability, including depression or nervous 
disorder, can not be found, not withstanding the fact that 
the veteran has indicated that he has retired due to his 
psychiatric problem.

In this regard, the Board has noted the fact that the veteran 
has been currently found to be 60% disabled due to his 
service connected back disability, primarily based on 
subjective complaints.  The veteran's subjective complaints 
have been put into question by the most recent VA 
examinations, and the record as a whole.  The veteran has 
filed many claims that have no objective basis, only 
supporting this finding.  While some disabilities, by there 
nature, are subjective, the evidence in this case leads the 
Board to find that the veteran's subjective complaints can 
not be believed.  The outpatient treatment records clearly 
indicate that the veteran does not have several of the 
disabilities he has claimed in the past with the VA, leading 
to the conclusion that his subjective complaints are not 
credible.  

The Board finds that the evidence does not show that the 
veteran is incapable of performing the physical and mental 
acts required by employment due to his service-connected 
disabilities.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established 
under 38 C.F.R. § 4.16(b).

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements in 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Therefore, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  For 
this reason, the Board remanded the matter in January 2001 to 
comply with VCAA duties.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in July 2002 and June 2003 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
rating decision issued in March 2005 and a supplemental 
statement of the case issued in March 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records.  The appellant was afforded VA medical examinations 
in February 2004 and January 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a disability manifested by memory 
loss, a nervous disorder, a disability manifested by nausea, 
and diabetes mellitus is denied.

TDIU is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


